NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10224

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00248-WBS

 v.
                                                MEMORANDUM*
MARCO ANTHONY GOMEZ, Jr., a.k.a.
Silky,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Marco Anthony Gomez, Jr. appeals from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review discretionary denials of sentence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3. Because we affirm the district
court’s denial of Gomez’s motion, we need not reach his reassignment argument.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reduction motions for abuse of discretion, see United States v. Chaney, 581 F.3d

1123, 1125 (9th Cir. 2009), and we affirm.

      The parties agree that Gomez is statutorily eligible for a sentence reduction

under Amendment 782 to the Sentencing Guidelines. Gomez argues that the

district court erred by failing to consider adequately the 18 U.S.C. § 3553(a)

sentencing factors and to explain sufficiently its discretionary decision not to

reduce his sentence. The judge who originally sentenced Gomez after holding an

evidentiary hearing and issuing detailed findings regarding Gomez’s role in the

offense, was the same judge who denied his section 3582(c)(2) motion. Although

the judge’s explanation was brief, in this instance we conclude it was sufficient.

See Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-67 (2018) (record as a

whole, including what was considered in the original sentencing proceedings, was

sufficient to demonstrate consideration of the parties’ arguments and a reasoned

basis for deciding the section 3582(c)(2) motion). The district court did not abuse

its discretion in light of the section 3553(a) factors and the totality of the

circumstances. See United States v. Dunn, 728 F.3d 1151, 1159-60 (9th Cir.

2013).

      AFFIRMED.




                                            2                                    17-10224